Case 3:20-cr-00029-VAB Document1 Filed 02/20/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

GRAND JURY B-18-1

UNITED STATES OF AMERICA
v.

NIKOS CHELIOUDAKIS, a.k.a. “Nico”

cra no. 2206824 (VABDC RAR)

VIOLATIONS:

18 U.S.C. §§ 922(k) and 924(a)(1)(B)
(Possession of a Firearm with Obliterated
Serial Number)

18 U.S.C. §§ 922(g)(3) and 924(a)(2)
(Possession of a Firearm by a Prohibited
Person)

18 U.S.C. §§ 922(d)(3) and 924(a)(2)
(Sale or Transfer of a Firearm to a
Prohibited Person)

INDICTMENT

The Grand Jury charges:

COUNT ONE

(Possession of a Firearm with Obliterated Serial Number)

1. In or about August 2019, in the District of Connecticut, the defendant NIKOS

CHELIOUDAKIS, a.k.a. “Nico,” knowingly possessed, and aided and abetted the possession of,

a firearm, that is a Walther Model P22 .22 caliber firearm, that had been shipped and transported

in interstate and foreign commerce, from which the manufacturer’s serial number had been

removed, altered and obliterated.

In violation of Title 18, United States Code, Sections 922(k), 924(a)(1)(B) and 2.
Case 3:20-cr-00029-VAB Document1 Filed 02/20/20 Page 2 of 3

COUNT TWO
(Possession of a Firearm by a Prohibited Person)

es, In or about August 2019, in the District of Connecticut, the defendant NIKOS
CHELIOUDAKIS, a.k.a. “Nico,” knowing that he was an unlawful user of a controlled substance
as defined in 21 U.S.C. § 802, did knowingly possess a firearm, that is a Walther Model P22 .22
caliber firearm, said firearm having been shipped and transported in interstate and foreign
commerce.

In violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2).

COUNT THREE
(Sale or Transfer of a Firearm to a Prohibited Person)

Bi In or about August 2019, in the District of Connecticut, the defendant NIKOS
CHELIOUDAKIS, a.k.a. “Nico,” knowingly sold a firearm, that is a Walther Model P22 .22
caliber firearm, to D.R., an individual known to the Grand Jury, knowing and having reasonable
cause to believe that D.R. was then an unlawful user of a controlled substance as defined in 21
U.S.C. § 802.

In violation of Title 18, United States Code, Sections 922(d) and 924(a)(2).

FORFEITURE ALLEGATION
(Possession of Firearm with Obliterated Serial Number /
Possession of Firearm by Prohibited Person)

4. Upon conviction of one or more of the offenses alleged in Counts One and Two of
this Indictment, the defendant NIKOS CHELIOUDAKIS, a.k.a. “Nico,” shall forfeit to the United
States, pursuant to 18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c), any right or title to all firearms

and ammunition involved in the commission of the offense, including but not limited to the

following: a Walther Model P22, .22-caliber handgun, with an obliterated serial number, which
Case 3:20-cr-00029-VAB Document1 Filed 02/20/20 Page 3 of 3

was seized from the vicinity of D.R. on or about September 4, 2019.
All in accordance with 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), 21 U.S.C. § 853, and Rule
32.2(a), Federal Rules of Criminal Procedure.

FORFEITURE ALLEGATION
(Sale or Transfer of a Firearm to a Prohibited Person)

op Upon conviction of a willful violation of the offense alleged in Count Three of this
Indictment, the defendant NIKOS CHELIOUDAKIS, a.k.a. “Nico,” shall forfeit to the United
States, pursuant to 18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c), any right or title to all firearms
and ammunition involved in the commission of the offense, including but not limited to the
following: a Walther Model P22, .22-caliber handgun, with an obliterated serial number, which
was seized from the vicinity of D.R. on or about September 4, 2019.

All in accordance with 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), 21 U.S.C. § 853, and Rule

32.2(a), Federal Rules of Criminal Procedure.

 

A TRUE BILL
7. . VN
Is|
Preyer yy © ep ye
FOREPERSON

UNITED STATES OF AMERICA

pL A b AhagA

LEONARD C. BOYLE
FIRST ASSISTANT UNITED Avares ATTORNEY

Ayc? (us
NAJZ CORONADO
ASSISTANT UNITED STATES ATTORNEY

 
